Case 2:21-cv-03621 Document 1-14 Filed 04/28/21 Page 1 of 4 Page ID #:82




                          EXHIBIT 14
           Case 2:21-cv-03621 Document 1-14 Filed 04/28/21 Page 2 of 4 Page ID #:83


  From:    Inge De Bruyn || Modo Law inge.debruyn@modo-law.com
Subject:   Re: Jocelyn Susan Bundy v. Nirvana, L.L.C. et al.
   Date:   24 March 2021 at 12:09
     To:   Eric Gelwicks ericgelwicks@merchtraffic.com


       Dear Mr. Gelwicks,


       Thank you for acknowledging receipt.


       My client is willing to grant your request to extend the deadline to allow you to investigate further.
       However, we would appreciate to hear back from you by the end of the week.


       This is especially so, since counsel for Nirvana has informed me that his client will not admit to any wrongdoing, and that it will
       continue to sell the infringing products for at least another year. Presumably, it intends to do so through Live Nation's channels
       and licensees. Please be advised that this would leave my client with no other option than to file a complaint against everyone
       involved.


       Please also be advised that I am currently revising the draft Complaint to include the infringements abroad, which seem to be
       concentrated in the UK and Germany. We will be asking the U.S. District Court to exercise jurisdiction over those claims as well,
       pursuant to London Film Productions v. Intercontinental Comm., 580 F. Supp. 47 (S.D.N.Y. 1984) and Armstrong v. Virgin Records,
       Ltd., 91 F. Supp. 2d 628, 637 (S.D.N.Y. 2000). So, in reviewing the matter, you may also want to evaluate Live Nation's liability under
       U.K. and German copyright laws and under the national laws of any other countries in which LNM and Merch Traffic are selling or
       licensing these products. I believe that you will find that the illustration is still very much protected by copyright in nearly all of
       those countries.


       Thank you.


       Sincerely,
       Inge De Bruyn




                                               Inge De Bruyn
                                               Attorney
                                               State Bar of California | Brussels Bar, Belgium




                                                      +1 424-832-6118

                                                      inge.debruyn@modo-law.com

                                                      www.modo-law.com




       This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you
       are not the intended recipient, or a person responsible for delivering it to the intended recipient, please note that
       any dissemination, distribution, or copying of this communication is strictly prohibited. Anyone who receives this
       message in error should notify the sender immediately by telephone or by return e-mail and delete it from his or her
       computer.




           On 19 Mar 2021, at 09:57, Eric Gelwicks <ericgelwicks@merchtraffic.com> wrote:
Case 2:21-cv-03621 Document 1-14 Filed 04/28/21 Page 3 of 4 Page ID #:84



Dear Ms. De Bruyn:

I am wri2ng on behalf of both Live Na2on Merchandise, LLC and Merch Traﬃc, LLC. We are in
receipt of your correspondence and note your deadline of today to respond.

We will need addi2onal 2me to review this maEer and respecFully request an extension of your
deadline at least to the end of next week.

Thank you,

Eric

Eric Gelwicks | Senior Counsel / Director, Business & Legal Affairs
EricGelwicks@MerchTraffic.com | 415.247.7158
2 Jackson Street | Suite 200 | San Francisco | California | 94111
<image001.png>
<image002.png>
This message contains information from Live Nation and MerchTraffic which may be confidential or privileged. If you are
not the intended recipient, be aware that any disclosure, copying, distribution, or use of the contents of this
correspondence is prohibited. If you have received this transmission in error, please notify me immediately by telephone
or by email. Thank you very much.




From: Inge De Bruyn || Modo Law <inge@modo-law.com>
Date: Monday, March 15, 2021 at 5:30 PM
To: Eric Gelwicks <ericgelwicks@merchtraﬃc.com>
Subject: Jocelyn Susan Bundy v. Nirvana, L.L.C. et al.

[EXTERNAL]
Dear Mr. Gelwicks,

I represent Jocelyn Bundy in a dispute with Nirvana, L.L.C. about the copyright in the illustra2on
of Upper Hell as it appears on countless merchandise items that Nirvana has been selling since
the 90s.

Since Nirvana con2nues to deny my client's rights in the situa2on, I have instruc2ons to ﬁle suit
for copyright infringement against Nirvana and all other par2es engaged in the exploita2on of
the infringing products. That would include Live Na2on Merchandise.
Please ﬁnd a cease and desist leEer aEached, as well as a dra^ complaint.

My client would be willing to seEle this maEer out of court, should Live Na2on be so inclined.
Would you be able to let me know your posi2on by Friday please?
Please don't hesitate to contact me if you have any ques2ons.

Sincerely,
Inge De Bruyn
Case 2:21-cv-03621 Document 1-14 Filed 04/28/21 Page 4 of 4 Page ID #:85

!
                                   9:;*&'*&<"-=:
                                   aE4$,"+
                                   X9#9"%)#$%48%@#7184$,1#%K%)$*''"7'%)#$?%)"731*/




                                   %
                                         bP%cRcNdTRNePPd

                                         1,3"(>"5$*+,M/4>4N7#0(=4/

                                         000(/4>4N7#0(=4/
                                   %


This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you
are not the intended recipient, or a person responsible for delivering it to the intended recipient, please note that
any dissemination, distribution, or copying of this communication is strictly prohibited. Anyone who receives this
message in error should notify the sender immediately by telephone or by return e-mail and delete it from his or her
computer.
